                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION



GRADY RENARD WILLIAMS, JR.,

      Plaintiff,

V.                                          CV618-090


NATHAN DEAL, Governor,
et al.

      Defendants.


                              ORDER


      After a careful   novo review of the record in this case, the Court

concurs with the Magistrate Judge's Report and Recommendation(R&R),

to which no objections have been filed.       Accordingly, the R&R is

ADOPTED, this case is DISMISSED with prejudice, and the Clerk is

DIRECTED to impose a special "Williams" handling system on all of his

future filings.

      ORDER ENTERED at Augusta, Georgia,this^0^day of October,
2018.




                                 LRAlffi            JUDGE
                                 UNITED ^ATES DISTRICT COURT
                                 SOUTHEilN DISTRICT OF GEORGIA
